On December 13, 1963, the court rendered an opinion, 163 Ct. Cl. 465, holding that plaintiff was entitled to recover and entering judgment to that effect with the amount of recovery reserved for further proceedings. On June 16, 1965, the commissioner of the court filed a memorandum report recommending that in accordance with the opinion of the court and the stipulation of the parties, judgment be entered for plaintiff in the sum of $3,498.11. On June 18, 1965, the court adopted the recommendation of the commissioner and judgment was entered for plaintiff in the sum of $3,498.11.